UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6857



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


THOMAS A. WILKINSON, III,

                                            Defendant - Appellant.




                            No. 98-6861



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


EDWARD M. CONK,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CR-95-68)


Submitted:   September 10, 1998       Decided:   September 29, 1998
Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald Thomas Zerkin, GERALD T. ZERKIN & ASSOCIATES, Richmond,
Virginia; Paula Marie Junghans, MARTIN, JUNGHANS, SNYDER &
BERNSTEIN, P.A., Baltimore, Maryland, for Appellants.     David T.
Maguire, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).



PER CURIAM:

     Appellants appeal from the district court’s order denying

their supplemental motion for a new trial based on their allega-

tions of newly discovered evidence and the Government’s violation

of the disclosure requirements of Brady v. Maryland, 373 U.S. 83

(1963). We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. United States v. Wilkinson, No.

CR-95-68 (E.D. Va. June 4, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.



                                                          AFFIRMED


                                2